Citation Nr: 1416362	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a right thigh scar.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to April 1963 and in February 1966.

In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and an increased rating for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The right thigh scar is not deep, does not cover an area of at least 929 sq. cm. and is not painful or unstable.

2.  A July 1995 rating decision denying service connection for a nervous disorder is final.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

3.  Evidence submitted since the July 1995 rating decision is new and material.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a right thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 7801-7805 (2013). 

2.  The July 1995 rating decision, which denied entitlement to service connection for a nervous disorder, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Residuals of a Right Thigh Scar

In order to warrant a compensable rating for residual scarring, the evidence must establish that the scar is:

* deep and covers an area of at least 6 sq. in. (39 sq. cm.),
* superficial and covers an area of at least 144 sq. in. (929 sq. cm.), or
* is unstable (there is frequent loss of skin covering) and painful.

In a September 2009 VA examination, the Veteran's scar above the patella of his right leg measured .5 cm by 2 cm, which does not nearly approximate the criteria for a compensable rating.  Further, the examiner noted the scar was superficial and not deep, was not painful, and did not have skin breakdown.  The examiner specifically opined the scar did not cause any functional limitation, including any limitation of motion.  This evidence does not support a higher rating.

Next, during his May 2013 hearing, the Veteran testified that there was no limitation of motion, pain, and tenderness of his scar.  Instead, he testified his scar was healed and not bothering him.  Therefore, his own testimony does not support the criteria for a compensable rating.  Accordingly, the appeal is denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria are adequate to address his disability.  At his hearing, the Veteran specifically denied experiencing any of the schedular criteria for a higher rating such as size, pain, or limitation of motion, and he has not alleged he experienced any symptoms from his right knee scar not contemplated by the schedular ratings.  As such, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran has been retired since late 1990, there is no suggestion in the record that his retirement was due to his service-connected right thigh scar.  Accordingly, the Board finds that Rice is inapplicable as the evidence does not suggest unemployability based in part on the issue on appeal.

New and Material Evidence to Reopen a Claim for a Psychiatric Disorder

The Veteran's previous claim for entitlement to service connection a nervous disorder was denied in a July 1995 rating decision.  In that decision. the RO found although there was a diagnosis of PTSD, there was no evidence to corroborate the Veteran's alleged stressor.

Previously denied claims may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156.  In this case, in a September 2010 memorandum the VA conceded that the Veteran's in-service stressor occurred.  Therefore, new and material evidence relating to the previously unestablished fast has been submitted, and the claim is reopened.  The question of entitlement to service connection for an acquired psychiatric disorder will be addressed in the remand section below.


Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to the increased rating claim, the VCAA duty to notify was satisfied in a May 2008 letter to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision.  The letter informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The same letter also provided him with notice of what type of information was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

As to the duty to assist, service treatment records, Social Security Administration records, and post-service VA and private treatment records have all been obtained.  The Veteran also provided testimony at a hearing before the Board in May 2013 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He was also provided with VA examinations, the reports of which have been associated with the claims file.  The Board finds the examinations were thorough and adequate, and provide a sound basis upon which to base a decision.  The examiners personally interviewed and examined the Veteran, including eliciting a history, and provided the information necessary to evaluate his disability.  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Finally, the letter provided the Veteran with notice regarding the legal requirements to establish new and material evidence, and the reason his claim was previously denied.  Therefore, with this letter, the VA satisfied the notification requirements of the VCAA with regards to both timing and content.

With respect to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

A compensable rating for residuals of a right thigh scar is denied.

New and material evidence has been submitted, and the claim for entitlement to service connection for an acquired psychiatric disorder, including nervous disorder, depressive disorder, and PTSD, is reopened.  To this extent only, the appeal is granted.


REMAND

Having reopened the claim for a psychiatric disorder, a remand is needed.  Specifically, while a recent VA examiner opined that the Veteran's current psychiatric disorder was most likely caused by post-service events, and not his in-service stressor, the examiner did not provide an opinion as to whether the Veteran's current psychiatric disorder was aggravated by his in-service stressor.  Accordingly, remand for a supplemental opinion is required.

With respect to the claim for tinnitus, service connection was granted in a March 2011 rating decision and a 10 percent rating was assigned.  On his April 2011 VA-9 form, the Veteran indicated he wished to appeal, among others, the issue of tinnitus.  Although this document was a premature substantive appeal, it should be considered a timely notice of disagreement on the issue of an increased rating.  As such, a statement of the case should be provided.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will only be returned to the Board after issuance of the SOC if perfected by the filing of a timely substantive appeal.  

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the October 2010 examiner, if available.  If the examiner is not available, provide the Veteran with a new examination regarding his psychiatric disorder.  The examiner should review the claims file and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence, including the June 1995 examiner's report opining the Veteran was first depressed in 1980, the examiner should answer the following questions:

a)  Identify the Veteran's current psychiatric disorder(s)? 

b)  For each identified disorder, is it as likely as not (50 percent or greater) that the current psychiatric disorder was aggravated (permanently increased in severity) by his active service, including his conceded stressor therein?  That is, is the Veteran's current psychiatric disorder worse than would have resulted from his post-service events alone due to his active service?

2.  Then, readjudicate the claim on appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

3.  Regarding the claim for tinnitus, provide the Veteran and his representative with a statement of the case on the issue of entitlement to a rating in excess of 10 percent for tinnitus.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  The case should be returned to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


